DETAILED ACTION
Claims 1-3, 5-8, and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson Runkle (Reg. No. 65399) on February 3, 2021.
The application has been amended as follows: 

1.	(currently amended):	A radio communication apparatus comprising: 
a memory; and
a processor configured to execute instructions stored on the memory to:
	communicate a radio signal with another radio communication apparatus through a radio transmission path according to license information, the license information including a license type and a license period,
	generate an alarm according to a state of the radio transmission path when a level of the radio signal is lower than a predetermined threshold, 
	receive the license information,
	control the alarm to be outputted while the license is valid, and 
	control the alarm to be blocked while communicating the radio signal based on the license period. 

6.	(currently amended):	A communication method of a radio communication system including a radio communication apparatus, the communication method comprising: 
receiving, by the radio communication apparatus, a radio signal from another radio communication apparatus through a radio transmission path according to license information, the license information including a license type and a license period;
generating, by the radio communication apparatus, an alarm according to a state of the radio transmission path when a level of the radio signal is lower than a predetermined threshold;
receiving, by the radio communication apparatus, the license information; 
controlling the alarm to be outputted while the license is valid; and
controlling the alarm to be blocked while communicating the radio signal based on the license period.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “communicate a radio signal with another radio communication apparatus through a radio transmission path according to license information, the license information including a license type and a license period, generate an alarm according to a state of the radio transmission path when a level of the radio signal is lower than a predetermined threshold, receive the license information, control the alarm to be outputted while the license is valid, and control the alarm to be blocked while communicating the radio signal based on the license period". 
The following is considered to be the closest prior art of record:
Yee (US 2009/0276269) – teaches monitoring a license and raising an alarm if the device is not in compliance with the license.
Tonouchi (US 2007/0179752) – teaches displaying an alarm if the radio signal is lower than a threshold and stopping the displaying of the alarm when the radio signal is higher than a threshold.
Nikitin (US 2010/0293536) – teaches updating the expiration date of a license.
Adachi (US 2009/0133127) – teaches checking to see if a license has expired as well as controlling various features of a device based on the license.
Abdel (US 2008/0200142) – teaches that a phone is allowed to place an emergency call even when the phone is locked and has not been unlocked using the passcode.
However, the concept of using a license that is associated with a radio signal to control an alarm as claimed cannot be found in the prior art of record. Therefore, claims 1-3, 5-8, and 10 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on December 31, 2020 in combination with the above Examiner Amendment has overcome the current prior art rejections. Also, the Terminal Disclaimer submitted on June 15, 2020 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B. King whose telephone number is (571) 270-7310.  The examiner can normally be reached on Mon- Fri  10:00 AM - 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498